Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to testing and debug methods.
The claimed invention is a method which recites in part:
“performing persistent testing on a plurality of DUTs in parallel; and collecting sideband information on the plurality of DUTs in parallel and at least partially coincident with the persistent testing.”
And
“capturing output test signals from the plurality of DUTs; and receiving test related sideband information from the plurality of DUTs on a sideband channel, wherein the sideband information is received from one of the plurality of DUTs in at least in partial coincidence with receiving the output test signals from the one of the plurality of DUTs, wherein test related sideband information is operable to be used for debug purposes.”
The prior arts of record (Snyder U.S. Patent No. 7,188,063 as an example of such prior arts) teach a computer system that reads the real-time state and debugs information from an emulator device without interrupting the device under test. However the prior arts of record fail to teach the claimed specifics recited in the independent claims above. As such, modification of the prior arts of record can only be motivated by .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111